Citation Nr: 1532087	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  07-30 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service-connection for hepatitis C, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a sinus disability.

5.  Entitlement to service connection for a pulmonary disability, claimed as bronchitis.

6.  Entitlement to service connection for bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to July 1972.

These matters come before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  

In October 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in July 2011 and March 2013 when the Board remanded the claims for further development.  They have now returned to the Board for further appellate consideration. 

The issues of entitlement to service connection for hepatitis, a left knee disability, a sinus disability, a pulmonary disability, and bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The earliest post service evidence of a back disability is more than three decades after separation from service. 

2.  The most probative evidence of record is against a finding that the Veteran's back disability is causally related to, or aggravated by, active service.

3.  The Veteran's pathology of his back disability, diagnosed as degeneration, did not manifest until many years after separation from active service, and is not related to service. 


CONCLUSION OF LAW

The Veteran has not established his entitlement to service connection for a back disability. 38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied. See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

Correspondence in January 2006, June 2008, and April 2013 provided notice required by the VCAA.  The letters duly notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between him and VA in obtaining the necessary supporting evidence, including relevant records and other evidence on his behalf. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letters were followed by adequate time for him to submit information and evidence in response before readjudication of the claim in a statement of the case (SOC) and supplemental SOC's (SSOC's). See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records (STRs) and service personnel records (SPRs), as well as his post-service treatment records have been obtained and associated with his claims file so they may be considered.  He has not identified any other records or evidence he wants to submit or have VA obtain. 

A VA examination was performed, and an opinion provided, in October 2013.  The corresponding report is sufficient to make a fully-informed decision on this claim, as it presents the clinical findings observed on examination, and the opinion is based on a review of the Veteran's medical history, and is supported by a specific explanation that are consistent with the evidence of record and can be weighed against any contrary opinions. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

Accordingly, the VA examination report and opinion is adequate for the purposes of this decision, and further examination or opinion is not warranted. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist. See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

II. Other Procedural Due Process

In March 2013, the Board also remanded the issue of entitlement to service connection for an acquired psychiatric disability.  In a December 2013 decision, the Appeals Management Center (AMC) granted that issue.  Thus, it is no longer for appellate consideration.  The Board also notes that in its 2013 remand, it did not list the issue of entitlement to service connection for bilateral foot disability on the first page; however, it was included in a remand discussion, and in the directives, and is now noted on the title page. 

The Board finds substantial compliance with its prior remand directives with regard to the issue being adjudicated in this decision. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall). 



Analysis

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or "nexus" between the current disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision. See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. When the evidence supports the claim or is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied. See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran contends that he has a back disability which was caused by carrying an M60 machine gun on his side while serving in Vietnam. (See Board hearing transcript, page 10).  VA clinical records reflect that the Veteran has a current diagnosis of degeneration of a lumbar disc without myelopathy.  For the following reasons and bases, the Board finds that the Veteran has not shown his entitlement to service connection for this claimed disability. 

The Veteran's STRs reflect that in October 1970, he had several physical complaints; however, his complaints were noted to be related to malaria.  In July 1971, he again had complaints; however, they were related to a viral syndrome.  The Veteran's March 1972 Report of Medical History for separation purposes reflects that he reported having had recurrent back pain.  Upon clinical examination, his spine was noted to be normal.  An April 1972 STR reflects that the Veteran had acute low back pain with no pathology.  

The earliest post-service clinical evidence of a back disability is more than three decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A November 2007 VA clinical record reflects that the Veteran reported that he had been lifting something heavy at work the previous day and woke up the morning of the examination with low back numbness.  Upon examination, he had no vertebral or paravertebral tenderness, and no paraspinal tenderness.  He had some left sacroiliac tenderness.  The diagnosis was a sacroiliac sprain; which the Veteran was to treat with ice to the low back and back exereses.  The report is negative for any complaints of chronic back pain since service.  Notable, the records reflect that the Veteran had more than three decades of manual labor in the years post service.  The Veteran reported the onset of his back complaints to be recent onset (e.g. that morning.)

A February 2008 VA clinical record reflects that the Veteran reported that he had hurt his back "a few months ago" when lifting rollers, which slipped, at which time he pulled his back.  Another February 2008 record also reflects that the Veteran hurt his back two month earlier at work.  The records are negative for chronic back symptom since service. 
 
The Board finds that any statement as to continuity of symptomatology since separation from service is less than credible given the record as a whole.  In this regard, the Board notes that not only are there no treatment records in the decades after service, but the Veteran filed claims for service connection for several disabilities in 1978; he did not file a claim for service connection for a back disability at that time.  The Board finds that if the Veteran had been having chronic back complaints since service, it would have been reasonable for him to have filed a claim for such in 1978 when he filed his other claims.  Moreover, when seeking treatment for back complaints in 2007, the Veteran did not note chronic pain since service, but reported having recently hurt his back from lifting at work.  The Board finds that if the Veteran had had back complaints for several decades, it would have been reasonable for him to have reported this to the examiner when seeking treatment.  

An October 2013 VA examination report reflects the opinion of the examiner that it is less likely than not that the Veteran's current back disability is casually related to service.  The examiner noted that the Veteran's back disability is related to aging.  In support of his opinion, the examiner considered the Veteran's STRs, his work history, his 2007 complaints, and the Veteran's age and severity of degenerative changes upon diagnosis.    

The 2013 opinion is highly probative, as it represents the informed conclusion of a medical professional based on a review of the Veteran's medical history and the clinical findings of record, and is supported by thorough explanation. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a veteran's medical records).  Therefore, it carries significant weight in the Board's determination. 

As neither the Veteran nor his representative has been shown to have a medical background, they are considered lay persons in the field of medicine, and thus the Board finds the VA physician's conclusions carry more weight than the lay arguments made in support of this claim. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation.
 
The Veteran is competent to report pain; however because he, and his representative, are lay persons in the field of medicine, their assertions that the Veteran's current back disability is due to service, to include carrying a weapon lack probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)(observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

The Board acknowledges the Veteran's back complaints in service; however, there is no competent credible evidence that such complaints were manifestations of his current back disability, or related to it.  The complaint in service was noted to be acute, and the Board also finds that it was acute as there is no competent credible evidence of chronic back complaints in the decades after service despite years of employment in physical labor, the Veteran did not file a claim for service connection for a back disability when he filed his other complaints in 1978, and the Veteran did not report chronic back pain since service when he sought VA treatment in 2007.  In addition, a 2005 VA record reflects the only complaint of the musculoskeletal system was with regard to sometimes pain in the shoulders. 

In sum, the preponderance of the evidence weighs against a nexus between the Veteran's back disability and service.  Thus, service connection is not established. 

The Board notes that arthritis is a chronic disease under 38 C.F.R. § 3.309(a) (2014); however, there is no competent credible evidence of record that the Veteran's current back disability manifested to a degree of 10 percent disabling or more within a year of separation from service.  

Accordingly, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a back disability is denied. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for a back disability is denied.


REMAND

Further development is necessary prior to deciding the remaining claims.

Hepatitis C

The Veteran, who has hepatitis, contends that he contracted it in service from sharing a hospital room with a patient whom he claims had hepatitis. (See November 2005 VA clinical record and Board hearing transcript.)  An October 1971 STR reflects that the Veteran was concerned about hepatitis exposure.  However, there are no follow-up records which reflect that clinicians ordered any testing based on the Veteran's fear.  In addition, there are no STRs which reflect symptoms after this claimed exposure.  Finally, the Veteran's 1972 report of medical history for separation purposes reflects that he denied hepatitis.  

An October 2013 VA examination report reflects the opinion of the examiner that the Veteran's hepatitis, which was first diagnosed many years after separation from service, is less likely than not causally related to active service, and that the Veteran has too many risk factors unrelated to service (i.e. IV drug use, snorting cocaine, multiple sexual partners, alcoholism to date, home-done tattoos before service, home done piercings after service).  The examiner used the term "Willie Sutton's law" in providing his opinion.  The Board notes that "Wilie Sutton's law" refers to the premise than when considering a diagnosis, the clinician should first consider the obvious.  In the Veteran's case, the VA clinical records reflect that the Veteran contracted hepatitis from intravenous drug abuse (IVDA).  The 2013 examiner noted this, along with other risk factors, in providing an opinion.   

In December 2013, the Appeals Management Center (AMC) granted service connection for posttraumatic stress disorder (PTSD).  The clinical records reflect the Veteran's assertion that he has a history of substance abuse in Vietnam. 

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , 1388- 91, prohibits, effective for claims filed after October 31, 1990 [as in this case] payment of compensation for disability that is a result of a Veteran's alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or a disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's willful misconduct, including abuse of alcohol or drugs. See 38 U.S.C.A. § 105 ; 38 C.F.R. §§ 3.1(m) , 3.301(d).  

There is an exception to this general rule, however.  The Federal Circuit Court has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability [so, here, the PTSD]. See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  But the Federal Circuit Court indicated that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder." Id., at 1381 . 

The Federal Circuit Court further held that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." Id. 

To summarize, where drug and alcohol abuse is at issue, service connection is precluded "in two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse." Allen, at 1376.  Service connection is not precluded if substance abuse is secondary to a service-connected disability, such as if the Veteran used alcohol and/or drugs to mask or self-medicate his PTSD.  Even if a Veteran has a service-connected disability, however, service connection would be precluded for the alcohol or drug abuse disability if it is actually due to willful action rather than the result of the service-connected disability. Id., at 1378.

Based on the above, the 2013 VA clinician's opinion, and the Veteran's assertions as to how he dealt with his PTSD symptoms, the Board finds that a supplemental opinion is warranted. 

Finally, the Board notes that the 2013 examiner noted that he reviewed "remote records"; these records should be associated with the claims file.  

Sinus Disability
Pulmonary Disability

The Veteran contends that his sinus and/or pulmonary problems are due to training in a gas chamber in basic training. (See Board hearing transcript, page 13.)

The Veteran's STRs reflect that he was noted to have a soft tissue mass in the superoaspect of the left maxillary sinus with no bony abnormality appreciated (February 1971), a cyst in the left maxillary with allergic rhinitis (March 1971), and tonsillitis and bronchitis (May 1971).  Additionally, during a May 1971 ENT consultation, the examiner noted that the sinus cyst had disappeared, but a deviated septum to the left was seen.  On a March 1972 Report of Medical History, completed in anticipation of service separation, the Veteran indicated that he had or had previously had sinusitis and a chronic cough. 

Post-service, VA treatment note reflects an impression of allergic rhinitis (e.g. June 2000 and June 2003).  A December 2006 record reflects that it was explained by the clinician to the Veteran that his chronic sinus complaints are likely related to underlying allergies.  Concerning the pulmonary claim, the Veteran's current VA outpatient treatment notes show a history of chronic obstructive pulmonary disorder (COPD) and that he is a chronic smoker of approximately four decades.

Based on the foregoing, the Board finds that a VA clinical opinion may be useful in adjudicating the Veteran's claims.

Bilateral Foot

The Veteran's STRs reflect that he had right ankle and bilateral foot complaints in December 1969 and was provided arch supports.  

Approximately a year later, in August 1971, the Veteran sought treatment for right knee and left ankle pain after a fall down stairs.  He also sought treatment for left ankle pain and a stubbed third toe after playing basketball. 

The Veteran's March 1972 Report of Medical History for separation purposes reflects that he reported having, or having previously had, foot trouble.  His Report of Medical Examination reflects that he had normal feet upon evaluation.

Several decades after separation from service, an August 2005 VA clinical record reflects that the Veteran reported that he had twisted his left foot two days earlier and had pain and swelling.  An x-ray taken days after the alleged injury revealed that the Veteran had a healing fracture of the left fifth metatarsal.  

A July 2006 VA clinical record (neurological disorders) reflects that the Veteran reported that he has had his left leg broken on two occasions, his left foot fractured once, and both ankles fractures.   

A January 2011 VA clinical record reflects that the Veteran had bunion on the left foot which had been hurting for several days.  A January 7, 2011 VA clinical record (CBOC) also reflects that the Veteran had a left hallux valgus and pes planus and was to be evaluated for orthotics/footwear modifications.  The impression was "podiatry referral, orthotics, shoewear [sic] modification."  However, a March 2011 podiatry record only notes an assessment of a bunion on the left.  

The Veteran testified at the October 2012 Board hearing that he has to walk on the heel of his foot because the front of it hurts too much to walk on.  He also reported that he wears sandals and that a doctor has told him to wear special shoes.

An October 2013 VA examination report reflects that the Veteran had a normal foot examination bilaterally.  The Veteran did not Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, weak foot, or other foot injuries.  The only abnormal finding on x-ray was noted to be a fracture of the left fifth metatarsal.  

The October 2013 VA examiner opined that it was less likely as not that the Veteran had a current foot disability causally related to active service.  The examiner noted that the Veteran had an unremarkable examination of the feet.  

The Board is unsure as to whether the Veteran had pes planus and a hallux valgus during the pendency of this appeal.  Based on the apparent discrepancy between the 2011 and 2013 clinical findings, the Board finds that further development (i.e. records, examination, and opinion) is warranted. 

Left knee

An October 1971 STR reflects that the Veteran sought treatment for a pulled hamstring while playing football.  He was seen on several occasions.  Upon examination four days after the initial complaint, it was noted that he had pain and swelling noted in the thigh and calf.  It was also noted that he had ecchymoses behind both knees.  

STRs also reflect that the Veteran had complaints of body pain and joint pain; however, these were noted in connection with his malaria and/or encephalitis.  

The Veteran's March 1972 report of medical history for separation purposes reflects that he reported approximately 21 complaints, to include leg cramps; however, he denied having a "trick" or locked knee, and lameness.  

More than three decades after separation from service, a January 2006 record reflects that the Veteran had complaints of the left knee.  A May 2006 record reflects that he reported that his left knee gives out; it was noted that he works as a carpet layer.  June 2006 and July 2007 records reflect complaints of knee pain.  A July 2007 record reflects that he had a stable left knee, with negative Lachman's drawer, McMurray, valgus stress, and varus stress testing.  There was no pain with hyperflexion, no joint-line tenderness, and no effusions/warmth, edema, or erythema.  The assessment was left knee pain.  

An October 2013 VA examination report reflects the opinion of the examiner that the Veteran's left knee disability is less likely as not causally related to service.  The examiner's rationale was based on several factors: the Veteran separated from service in 1972 and worked in a physical capacity for 40 years after separation, there were no clinical records of knee complaints for 40 years after separation, x-rays showed normal aging changes, and the examination of the knees was unremarkable.  

Because the 2013 examiner stated that the earliest left knee complaints were in 2012, when in fact, there are 2006 records of complaints, a supplemental opinion would be useful to the Board in adjudicating the claim. 


Accordingly, the case is REMANDED for the following action:

1.  Associate all VA records, to include "remote records" noted by the 2013 VA examiner, with the claims file.  (The evidence reflects that the Veteran was seen at VA as early as 1996, and has been seen at "PAVA and Fresno VA.)

2.  Thereafter, schedule the Veteran for an examination with a VA psychiatrist or psychologist for an opinion as to whether it is as likely as not (50 percent or greater) that the Veteran's reported past IVDA was casually related to, or aggravated by, his PTSD.  The clinician should consider if the Veteran used IV drugs to "mask or self-medicate" his PTSD, or whether his IVDA was due to willful action unrelated to his PTSD. 

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles, and should cite to applicable clinical records, if pertinent.

3.  Obtain a clinical opinion, from the appropriate clinician(s), as to whether it is as likely as not (50 percent or greater) that the Veteran has a sinus and/or pulmonary disability causally related to, or aggravated by, active service.  The clinician should consider the entire pertinent record to include the following: a.) the Veteran's contention that his disabilities are due to gas chamber basic training in service; b.) the Veteran's STRs (e.g. soft tissue mass in the superior aspect of the left maxillary sinus with no bony abnormality appreciated (February 1971), a cyst in the left maxillary with allergic rhinitis (March 1971) and tonsillitis and bronchitis (May 1971), no sinus cyst, but a deviated septum on left (May 1971 ENT consultation); c.) March 1972 Report of Medical History; d.) VA records which indicate an impression of allergic rhinitis (e.g. June 2000, June 2003, December 2006); e.) the diagnosis of COPD; and f.) the Veteran's history of chronic smoking for approximately four decades.  

If the clinician cannot render an adequate opinion without an examination of the Veteran, he should be scheduled for such.

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

4.  Schedule the Veteran for a foot examination, for the examiner to clarify as to whether the Veteran has pes planus and/or left foot hallux valgus, with consideration of the January 2011 findings of left hallux valgus and the October 2013 of no disabilities.  The examiner should reconcile the discrepancies.  

If the Veteran has a foot disability, the examiner should opine as to whether it is as likely as not (50 percent or greater) that the Veteran has a left and/or right foot disability casually related to, or aggravated by, active service.  The clinician should consider the entire pertinent record to include the following: a.) the Veteran's STRs which reflect complaints of the feet and/or ankles (e.g. December 1969, August 1971, and March 1972 report of Medical History); b.) the Veteran's post service occupations in manual labor; c.) the August 2005 VA clinical records; the July 2006 VA clinical record (neurological disorders) which reflects that the Veteran reported that he has had his left leg broken on two occasions, his left foot fractured once, and both ankles fractures, if supported by the clinical records; d.) January 2011 records which note a referral to podiatry; and e.) the October 2013 VA examination report 

5.  Obtain a supplemental opinion to the 2013 VA opinion, from the October 2013 examiner, if reasonably available, or another appropriate clinician, as to whether it is as likely as not (50 percent) or greater that the Veteran's has a current left knee disability causally related to, or aggravated by, active service.  
In providing the opinion, the clinician should clarify as to whether the initial 2013 opinion rationale is still valid even though the Veteran sought treatment for a left knee disability in January 2006, rather than the initial date of 2012 noted by the examiner.  

6.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for hepatitis C as secondary to a service-connected disability, a left knee disability, a sinus disability, a pulmonary disability, and bilateral foot disability, with consideration of all additional evidence received since the most recently issued Supplemental Statement of the Case  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH ALLEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


